           Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                  Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                 6:20-cv-00813-ADA
                                                  6:20-cv-00814-ADA
               Plaintiff,                         6:20-cv-00815-ADA
                                                  6:20-cv-00902-ADA
      v.                                     6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,

               Defendant.                    JURY TRIAL DEMANDED


 WSOU INVESTMENTS, LLC D/B/A/ BRAZOS LICENSING AND DEVELOPMENT’S
  SUR-REPLY IN OPPOSITION TO JUNIPER NETWORKS, INC.’S MOTION TO
              TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)
Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 2 of 8
          Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 3 of 8




Microsoft Corp., 2021 WL 1298935, at *3 (W.D. Tex. Apr. 7, 2021) (“[Brazos’] sources of proof

[] are in Waco,” and factor weighed slightly against transfer).

       Compulsory Process Weighs Against Transfer. Brazos identified two inventors who are

subject to this Court’s compulsory process. Opp. at 8–9. Juniper has not identified any

unwilling witnesses that are subject only to NDCA’s subpoena power. Opp. at 7–9. Juniper’s

“prior art witnesses” are unpersuasive because: (1) this Court gives little weight to the location of

prior art witnesses because they are very unlikely to testify, Fintiv, Inc. v. Apple, Inc., 2019 WL

4743678, at *5 (W.D. Tex. Sept. 13, 2019); (2) Juniper has failed to satisfy its burden to show

that any are unwilling to testify, Turner v. Cincinnati Ins. Co., 2020 WL 210809, at *3 (W.D.

Tex. Jan. 14, 2020); and (3) all four have locations worldwide, and at least three have locations

in Austin within 100 miles of the Waco Courthouse and are thus subject to the subpoena power

of this Court, ParkerVision, Inc. v. Intel Corp., 2021 WL 401989, at *4 (W.D. Tex. Jan. 26,

2021). This factor weighs strongly against transfer. See Correct Transmission, LLC v. Juniper

Networks, Inc., No. 6:20-cv-670, slip op. at 6 (W.D. Tex. May 26, 2021) (“Juniper”).

       Convenience of Willing Witnesses Does Not Favor Transfer. Juniper failed to identify

any willing non-party witnesses. Its party witnesses are entitled to little weight and are

insufficient to support transfer. Opp. at 9–12; see also Juniper, slip op. at 7. Further, although

Juniper cherry-picked some employees who purportedly work at its California office, which is

speculative at best (Opp. at n.14), Juniper concedes that other employees from across the globe

are knowledgeable on the same topics. Id. at 10–11. It also identified as many or more

employees with relevant knowledge outside of California, including Texas,

                                                        . Opp., Ex. B at 11–12; Ex. C at 18.

Nevertheless, “long lists of potential party and third-party witnesses do not affect the Court’s




                                                 2
          Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 4 of 8




analysis for this factor,” Fintiv, 2019 WL 4743678, at *6, and courts “uniformly refuse[] to let

applications for transfer become a battle of numbers,” Juniper, slip op. at 6 (citation omitted).

       Brazos has shown this District is more convenient for Brazos and its party and non-party

witnesses, including Mr. Hogan who resides in Waco and who will be designated as a witness

with relevant knowledge about Brazos’s business. Opp. at 11–12; c.f. Rep. at 2. 4 Sheyanna

Pietras (formerly, Osceola) also lives and works in Waco. Opp. at 12. Brazos’s other witnesses,

including Stuart Shanus and Craig Etchegoyen, are willing to travel to this District to testify and

will be able to work from Brazos’s office when they do. Id.; Hogan Decl. ¶ 10. In addition, the

numerous other third-party inventors and prosecuting attorneys, who are located across the

globe, would be at least “slightly more inconvenienced by having to travel to California” than to

Texas. Opp. at 12 & Ex. H. This factor does not favor transfer. See, e.g., Juniper, slip. op. at 7

(finding factor neutral); SynKloud, 2020 WL 2494574, at *5 (“[T]he cost of attendance of party

witnesses does not weigh for or against transfer because there appear to be several potential

witnesses in both NDCA and WDTX, as well as outside either District. … In any case, courts

give the convenience of party witnesses little weight.” (citation omitted)). 5

       Other Practical Problems Do Not Favor Transfer. Juniper concedes this factor is

neutral and does not identify any reason why transfer to NDCA would make the cases more

efficient or expeditious. Mot. at 10–11; Rep. at 3–4; see also Opp. at 13.

       Court Congestion Weighs Against Transfer. Juniper ignores that this factor weighs

against transfer because the most recent statistics from the U.S. Courts shows a median time to


4
  See SynKloud Techs., LLC v. Dropbox, Inc., 2020 WL 2494574, at *4 (W.D. Tex. May 14,
2020) (although the parties disagreed whether any witnesses in WDTX have relevant
information, “the Court resolves factual conflicts in favor of the non-movant”).
5
 Juniper mischaracterizes the reason Apple, Adobe, and Tracfone (Rep. at 2) are distinguishable:
none involved a plaintiff, like Brazos, that was based in the forum and had witnesses there.


                                                  3
          Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 5 of 8




trial for civil cases of 44.5 months in NDCA, as compared to 20.4 months in this District. Opp.

at 14 (citing Ex. K at 66, 37); see also Juniper, slip op. at 9–10 (“[Plaintiff] rightly points to the

difference in time to trial between this District and [NDCA] to show that this factor disfavors

transfer.” (citation omitted)). Apple and Adobe (Rep. at 4), which cautioned against relying

solely on a court’s schedule, are inapposite. Opp. at 14 & n.19.

        Local Interest Does Not Favor Transfer. Juniper misunderstands that this District has a

local interest in these disputes because Brazos is a Waco-based company with strong local ties.

Opp. at 2-3, 14–15; WSOU, 2021 WL 1298935, at *5 (factor weighed against transfer because

Brazos is headquartered in Waco and has strong local ties; rejecting argument that Brazos’s ties

are “superficial”). This is true even if certain officers did not travel to the Waco office over the

past year and half while the world was quarantined because of the COVID-19 pandemic.

Compare Rep. at n.4 with Ex. 1 at 31:19–32:2. It is also true even though Brazos

                                                                            , outside of either district,

                                                                          . Ex. 1 at 90:5–10,

112:23–124:11; 6 see also Seven Networks, LLC v. Google LLC, 2018 WL 4026760, at *14 (E.D.

Tex. Aug. 15, 2018) (“There is little doubt that this District has a local interest in the disposition

of any case involving a resident corporate party.”). 7 Juniper does not show otherwise.



6
 Mr. Hogan testified that he learned about this                    during deposition preparation,
and that his declaration was true and correct to the best of his knowledge when he signed it.
Ex. 1 at 89:23–25; 91:17-20.
7
  Brazos’s founders recognized that “Waco was a burgeoning tech center … with Baylor as an
anchor” and headquartered the company there because they “want[ed] to entrench [thems]selves
in places where there’s burgeoning technology being developed, potentially technology that
could be patented.” Ex. 1 at 20:7–21:2, see also Eolas Techs., Inc. v. Adobe Sys., Inc., 2010 WL
3835762, at *7 (E.D. Tex. Sept. 8, 2010) (rejecting argument that plaintiff set up a sham location
because “[plaintiff] appears to have genuinely moved its business to this District and is operating
within the normal course of its business within this District”).


                                                   4
          Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 6 of 8




       Juniper also has ties to this District, including its Austin office, which it still leases and

did so at the time these actions were filed (Opp. at n.5), and because it sells, services, and

markets a significant amount of accused products in this District, including through its forty

employees and        third-party resellers and/or distributors here. Opp. at 3–4, 15, & n.6. This

Court has agreed, recognizing “the extent to which Juniper has availed itself of the state of Texas

to do business,” and that “its business in this State, and in this District specifically, grants Texans

a local interest in Juniper’s disputes.” Juniper, slip op. at 9 (factor neutral even though plaintiff

was not based in Waco; noting that Juniper also holds a vendor contract with the State to provide

“[d]ata Storage, Data Communications & Networking Equipment Products”); see also In re W.

Digital Techs., Inc., 2021 WL 1853373, at *1 (Fed. Cir. May 10, 2021) (denying mandamus

where district court determined WDTX had a local interest because defendant had facilities and

employees there, and it was a “significant market[] for the [accused] products”). 8

       In addition, where the accused functionality was designed and developed does not sway

the analysis, where Brazos is headquartered in WDTX and at least some of the accused features

and/or products were developed outside of NDCA. 9

       Juniper concedes the remaining factors are neutral.

       Conclusion. Many factors weigh against transfer—none weigh in favor of it—so Juniper

has failed to carry its burden.



8
 Juniper is incorrect that this factor considers the difference in the amount of sales made here
and in NDCA. Rep. at n.3. The relevant consideration is that Juniper has an office and
employees in this District and has a significant market for sales of accused products here. See In
re W. Digital Techs., Inc., 2021 WL 1853373, at *1.
9
  Juniper admitted that at least some of the accused products were developed outside of
California, including the WANDL IP feature that was developed in New Jersey and the SRX
products that were developed in China. Opp., Ex. A at 36:12–374:4. Juniper also admits that
teams in India and China support its technical research and development. Martinez Decl. ¶ 5.


                                                   5
        Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 7 of 8




Dated: May 30, 2021                   Raymond W. Mort, III
                                      Raymond W. Mort, III
                                      Texas State Bar No. 00791308
                                      raymort@austinlaw.com
                                      THE MORT LAW FIRM, PLLC
                                      100 Congress Avenue, Suite 2000
                                      Austin, Texas 78701
                                      tel/fax: (512) 677-6825

                                      David M. Stein
                                      Texas State Bar No. 797494
                                      dstein@brownrudnick.com
                                      Sarah G. Hartman
                                      California State Bar No. 281751
                                      shartman@brownrudnick.com
                                      BROWN RUDNICK LLP
                                      2211 Michelson Drive, 7th Floor
                                      Irvine, California 92612
                                      telephone: (949) 752-7100
                                      facsimile: (949) 252-1514

                                      Edward J. Naughton
                                      (admitted pro hac vice)
                                      enaughton@brownrudnick.com
                                      Rebecca MacDowell Lecaroz
                                      (admitted pro hac vice)
                                      rlecaroz@brownrudnick.com
                                      BROWN RUDNICK LLP
                                      One Financial Center
                                      Boston, Massachusetts 02111
                                      telephone: (617) 856-8200
                                      facsimile: (617) 856-8201

                                      Alessandra C. Messing
                                      New York State Bar No. 5040019
                                      amessing@brownrudnick.com
                                      Timothy J. Rousseau
                                      New York State Bar No. 4698742
                                      trousseau@brownrudnick.com
                                      BROWN RUDNICK LLP
                                      7 Times Square
                                      New York, New York 10036
                                      telephone: (212) 209-4800
                                      facsimile: (212) 209-4801




                                      6
Case 6:20-cv-00815-ADA Document 73 Filed 06/05/21 Page 8 of 8




                              Counsel for Plaintiff
                              WSOU Investments, LLC d/b/a
                              Brazos Licensing and Development




                              7
